Title: To George Washington from Samuel Phillips, 28 October 1796
From: Phillips, Samuel
To: Washington, George


                        
                            Sir 
                            Octr 28 ’96.
                        
                        I have been honored with your favor of the 28th Ultimo, enclosing a letter from
                            Colo. Washington in whch were recd—150 dollrs and take the liberty to
                            enclose an answer.
                        You are pleased to authorize me to give you notice of any arrears on acct of
                            the sons of your Nephew. it gives me pleasure to say there are none of any consequence now
                            due to me. With the highest respect I am Sir yr most obed’t & very h’ble Servt
                        
                            S.P.
                            
                        
                    